        Case 2:16-md-02724-CMR Document 775 Filed 11/20/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                         MDL No. 2724
 PRICING ANTITRUST LITIGATION                           Case No. 2:16-MD-02724

                                                        Hon. Cynthia M. Rufe
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


                              PRETRIAL ORDER NO. 61
                       (AMENDMENTS AND MOTIONS TO DISMISS)

       AND NOW, this 20th day of November 2018, upon consideration of the Parties’

Stipulation, and after a Status Conference held this date, it is hereby ORDERED that the

schedule for further pleadings and motions is set as follows:

I.     SCHEDULE FOR AMENDMENTS TO COMPLAINTS

       1.      Any amendment to any currently outstanding complaint must be made on or

before December 21, 2018. No further amendments will be permitted after that date except in

accordance with paragraph III.3 or paragraph III.4 below or as permitted by the Federal Rules of

Civil Procedure or Court Order.

II.    SCHEDULE FOR MOTIONS TO DISMISS

       1.      On or before February 21, 2019:

               (a)     Manufacturer Defendant Teligent shall file a motion to dismiss any

amended Econazole Group 1 Complaints.

               (b)     Certain individual Manufacturer Defendants shall file individual motions

to dismiss the remaining individual drug cases in Groups 2 and 3 as to them. Briefing schedules

on such motions, including page limitations, shall be agreed to by the parties and submitted for

Court approval. If the Parties cannot agree, they shall submit a proposed order identifying the
             Case 2:16-md-02724-CMR Document 775 Filed 11/20/18 Page 2 of 4



differing proposals and a brief explanation by Plaintiffs, as a group, and the moving Defendants,

of the reasons therefor.

                  (c)      Manufacturer Defendants shall jointly file a motion to dismiss or strike

claims and/or allegations in the Multi-Drug Complaints, 1 directing the Court and parties in such

motion to whichever complaints in which such claims/allegations appear and specifically

identifying the claims/allegations defendants seek to dismiss or strike. Briefing schedules,

including page limitations, on such motion shall be agreed to by the parties and submitted for

Court approval. If the Parties cannot agree, they shall submit a proposed order identifying the

differing proposals and a brief explanation by Plaintiffs, as a group, and Defendants, as a group,

of the reasons therefor. 2

                  (d)      Any individual Manufacturer Defendant may move to dismiss any and all

claims in the Multi-Drug Complaints as to it, including on the basis that the complaint(s)

asserting such conspiracy fails to plausibly connect such conspiracy to the moving defendant, or

for any other reasons unique to the moving defendant, which shall be subject to the same briefing

schedule as the joint motion described in paragraph 1(c), above. Such motions may not repeat

arguments made in briefs filed pursuant to II.1(c) above.

                  (e)       The above-referenced motions to dismiss shall be limited to the Sherman

Act claims. Within 14 days of resolution of the Manufacturer Defendants’ Group 1 motions to


         1
          The “Multi-Drug Complaints” include: the Direct Purchaser Class Action Complaint (Civil Action No.
18-2641), the End-Payer Class Action Complaint (Civil Action No. 18-2401), the Indirect Reseller Plaintiffs’ Class
Action Complaint (Civil Action No. 18-2533), the Plaintiff States’ Consolidated Amended Complaint (Civil Action
No. 17-3768), Marion Diagnostic Center LLC’s Class Action Complaint (Civil Action No. 18-4137), the Kroger
Complaint (Civil Action No. 18-284), and the Humana Complaint (Civil Action No. 18-3299).

         2
           By consenting to this Proposed Pretrial Order, the States do not agree that a motion to dismiss or strike
Plaintiff States’ Consolidated Amended Complaint is appropriate in light of the briefing and oral argument on The
Plaintiff States’ Motion for Leave to File a Consolidated Amended Complaint and the Court’s June 5, 2018
Memorandum Opinion and Order granting that Motion (MDL Doc. Nos. 603 & 604).


                                                          2
           Case 2:16-md-02724-CMR Document 775 Filed 11/20/18 Page 3 of 4



dismiss the EPP and IRP state law claims, Liaison Counsel shall submit a proposed schedule for

filing motions to dismiss the state law claims that were not addressed in the above motions to

dismiss.

       2.       The Court requires one courtesy copy of all motions, responses, and replies. Lead

and Liaison Counsel shall arrange one submission to the Court of all courtesy copies within five

days of a filing deadline.

       3.       For all motion to dismiss briefing provided for herein, if filing under seal is

required by the governing protective order, the service and filing procedures contained in

paragraph 2 of Pretrial Order No. 40 shall apply.

III.   SCHEDULE FOR ANSWERS

       1.       On October 16, 2018, this Court denied the Group 1 Manufacturer Defendants’

motions to dismiss on the Sherman Act claims, with the exception of the motion filed by

Manufacturer Defendant Teligent, Inc., which motion to dismiss was granted with leave to

amend. All Manufacturer Defendants named in the DPP Clobetasol, Digoxin, Divalproex ER,

Doxycycline, and Pravastatin Actions shall file answers to such DPP complaints on or before

January 31, 2019.

       2.       Provided there are no changes to the allegations against them in any Amended

DPP Econazole Complaint, Manufacturer Defendants Perrigo New York, Inc. and Taro

Pharmaceuticals U.S.A., Inc. shall file an answer to the governing DPP Econazole Complaint on

or before March 15, 2019. In addition, Manufacturer Defendants not moving to dismiss the

individual DPP complaints in Groups 2 and 3 shall file answers to such complaints on or before

March 15, 2019.

       3.       Within 14 days of resolution of the Manufacturer Defendants’ Group 1 motions to

dismiss the EPP and IRP state law claims, Liaison Counsel shall submit a proposed schedule for
                                                  3
        Case 2:16-md-02724-CMR Document 775 Filed 11/20/18 Page 4 of 4



filing of answers and, if leave to amend is granted, submit a proposed schedule for filing of

amended complaints and a briefing schedule for any renewed motions to dismiss such amended

complaints. Liaison counsel shall also include a proposed schedule for additional briefing on

state law issues, if necessary, for motions to dismiss the Group 2 and 3 complaints and the Multi-

Drug Complaints.

       4.      Within 14 days of resolution of Manufacturer Defendants’ motions to dismiss

Group 2 or Group 3 complaints or motions to dismiss or strike claims or allegations in the Multi-

Drug Complaints, Liaison Counsel shall submit a proposed schedule for filing of answers by all

Manufacturer Defendants, including those not moving to dismiss such claims, and, if leave to

amend is granted, submit a proposed schedule for filing of amended complaints and a briefing

schedule for any renewed motions to dismiss such amended complaints.

        It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                     ____________________
                                                     CYNTHIA M. RUFE, J.




                                                 4
